        Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 1 of 12. PageID #: 1



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


NATASHA RIVERS,                              )
  3695 East 105th Street
  Cleveland, OH 44105,                       )

                                  Plaintiff, )

          -vs-                               )   COMPLAINT

                                             )   Trial by Jury Endorsed Hereon

CLEVELAND METROPOLITAN                       )
  SCHOOL DISTRICT,
 1111 Superior Ave. East                     )
  Cleveland, OH 44114
                                             )

                                             )
                               Defendant.



                            NATURE OF THE ACTION

   1.   This is an action instituted under the anti-retaliation provisions of Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e-1, et seq., as amended (2018

Supp.) and the Ohio Civil Rights Act, Ohio Revised Code §§ 4112.01, et seq., (2018

Supp.) to vindicate state and federally protected rights against unlawful governmental

employment practices.



                                             1
        Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 2 of 12. PageID #: 2



                          JURISDICTION AND VENUE

   2.     Jurisdiction is invoked pursuant to Section 706(f) of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-6(f) (0018 Supp.) (hereinafter

referred to as "Title VII"), jurisdiction with respect to constitutional claims under 28

U.S.C. §§ 1331(a), 1337 and 1343(3) and (4) and supplemental jurisdiction over asserted

state law claims pursuant to 28 U.S.C. § 1367.

   3.     With respect to the claim of discrimination and retaliation, jurisdiction arises

pursuant to receipt of a Notice of Right to Sue issued on October 25, 2018. The notice

accompanies this complaint and is incorporated by reference as Exhibit A.

   4.   With respect to the Ohio Civil Rights Act, Ohio Revised Code §§ 4112.01, et

seq., jurisdiction is invoked pursuant to 28 U.S.C. § 1367.

   5.   Venue in this Court is proper because the unlawful employment practices

alleged were and continue to be committed within the jurisdiction of the United States

District Court for the Northern District of Ohio, Eastern Division.

                                         PARTIES

   6.    Plaintiff NATASHA RIVERS (“Rivers”) was employed by Defendant

Cleveland Metropolitan School District, and has sought to perform her duties free from

restrictions on account of sex and from retaliation for engaging in a protected activity.

   7.   Defendant     CLEVELAND           METROPOLITAN           SCHOOL        DISTRICT

(hereinafter, “CMSD”) is an employer as defined by Title VII and by the Ohio Civil

Rights Act and at all relevant times was the employer of the plaintiff.
                                              2
        Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 3 of 12. PageID #: 3



                              STATEMENT OF THE FACTS

   8.   Plaintiff Natasha Rivers reasserts the foregoing allegations and incorporates

them by reference as if fully set forth herein.

   9.   Natasha Rivers was hired by CMSD as a police officer within their Mobile

Patrol Unit in March, 2009.

   10. In August, 2016, Ms. Rivers began being sexually harassed by a co-worker and

superior, Cardell Parker, at CMSD.

   11. Mr. Parker was an executive official and high-level manager of CMSD.

   12. Parker, among other instances of harassment, would stalk Ms. Rivers, make

inappropriate comments to her face, make inappropriate comments on her social media

pages and continue to have contact with Rivers even after she asked him to stop.

   13. In September, 2016, Ms. Rivers reported the harassment to one of her

superiors, Sergeant Jacodimus Lee.

   14. Lee took informal steps to discuss the matter with Ms. Rivers and Parker, but

took no further action.

   15. On October 27, 2016, Ms. Rivers filed a formal sexual harassment complaint

with CMSD.

   16. From October 27, 2016 through February 15, 2017, Ms. Rivers heard nothing

from her employer regarding her complaint and the harassment by Parker continued.




                                              3
          Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 4 of 12. PageID #: 4



   17. On February 15, 2017, Ms. Rivers sent an email to her superior asking for help

to stop the harassment as her complaint filed with CMSD in October 2016 did not

result in stopping Parker.

   18. After Ms. Rivers followed up with an email roughly four (4) months after she

filed her complaint, CMSD decided it would investigate Rivers’ claims.

   19. On March 3, 2017, Ms. Rivers filed her first EEOC charge alleging

discrimination in basis of sex.

   20. On April 10, 2017, roughly six (6) months after Ms. Rivers filed her formal

complaint to CMSD about Parker, CMSD placed Parker on administrative leave and

ordered Parker not to have any contact with Rivers.

   21. Parker violated the order on numerous occasions and continued to harass

Rivers.

   22. On May 22, 2017, CMSD concluded its investigation and found that it was

unable to substantiate Ms. Rivers’ claims that she had been sexually harassed.

   23. After the decision was issued and after CMSD returned Parker to the

workplace, CMSD required that Ms. Rivers continue working alongside Parker.

   24. In July 2017, Ms. Rivers reported to her superiors that Parker had made

inappropriate contact with her in the parking garage and had continuously been

violating the no-contact order issued by CMSD in April, 2017.




                                            4
        Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 5 of 12. PageID #: 5



   25. After failing to receive adequate protection from her employer and beginning

to see her health deteriorate over the issue, Ms. Rivers was forced to see and receive

assistance from a medical professional.

   26. Upon seeing her doctor, Ms. Rivers was placed on FMLA (Family Medical

Leave Act) leave.

   27. On August 4, 2017, CMSD issued a letter to Parker restating his obligations to

comply with CMSD’s no-contact order and informing him that they would investigate

the matter.

   28. Following CMSD’s investigation, it found that Parker had been contacting

Rivers in violation of the April, 2017 no-contact order.

   29. Unbeknownst to Ms. Rivers and despite its findings, CMSD permitted Parker

to retire voluntarily in lieu of termination.

   30. Parker is believed to have “retired” in or around September, 2017.

   31. Frustrated with Ms. Rivers continued complaints and because she was proven

right, CMSD chose not to contact Ms. Rivers concerning the disposition of Parker.

   32. CMSD retaliated against Ms. Rivers for the exercise of a federally protected

right in complaining about sexual harassment.

   33. Had CMSD informed Ms. Rivers that the man she feared would no longer be

in the workplace, Ms. Rivers would have been able to return to her position at CMSD.




                                                5
        Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 6 of 12. PageID #: 6



   34. On December 11, 2017, suffering because, as far as she knew, CMSD failed to

take prompt, meaningful action in stopping Parker from having contact and enduring

the deterioration of her health, Ms. Rivers resigned.

   35. In Ms. Rivers’ resignation letter, she stated the only reason she was resigning

was because of Parker.

   36. CMSD chose to accept Ms. Rivers’ resignation without ever informing her of

the result of its investigation and that Parker was forced to retire or           have his

employment terminated.

   37. CMSD chose not to inform Ms. Rivers about Parker’s retirement in retaliation

to her charges.

   38. CMSD failed to take prompt, meaningful action which forced Ms. Rivers’

resignation.

   39. If CMSD would have informed her that it removed the impediment to her

continued employment, it would have had the benefit of a successful employee.

   40. CMSD knew that Ms. Rivers could not have known that it removed Parker

from the workplace.

   41. CMSD treated Ms. Rivers’ resignation with deliberate indifference because of

her exercise of a federally protected statutory right in trying to secure protection against

sexual harassment and retaliation by Parker.

   42. In or around March 2018, Ms. Rivers filed a second EEOC charge, Charge No.

532-2018-02680, alleging retaliation by CMSD.
                                               6
        Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 7 of 12. PageID #: 7



   43. On October 25, 2018, EEOC issued Rivers a Notice of Right to Sue.

   44. To date, Ms. Rivers continues to suffer from CMSD’s retaliation and failure to

provide her a safe working environment free from discrimination and retaliation on

account of her sex.

   45. Ms. Rivers is still required to see a medical professional and will continue to

secure help and treatment from into the future relating to CMSD’s conduct.

   46. As a result of the conduct of CMSD, Ms. Rivers has been unable to secure

employment similar to that of CMSD and has lost considerable past, present and future

wages and benefits.

   47. As a result of the acts and conduct of Defendant, Ms. Rivers suffered the loss

of her longstanding employment, opportunity for promotion, salary, benefits,

retirement and related matters.

   48. As a result of the acts and conduct of Defendant, Ms. Rivers has suffered

serious, genuine and consequential damages including personal injury, pain, suffering,

emotional harm, mental distress and loss of quality of life.

   49. The acts and conduct of the Defendant were intentional, reckless and in

wanton and reckless disregard of the rights and feelings of plaintiff Natasha Rivers.

                                    Count I – Retaliation

   50. Plaintiff Natasha Rivers reasserts the foregoing allegations and incorporates

them by reference as if fully set forth herein.


                                              7
            Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 8 of 12. PageID #: 8



   51. Plaintiff Natasha Rivers engaged in protected activity by formally reporting

sexual harassment to her employer on October 27, 2016.

   52. On March 3, 2017, Ms. Rivers filed an EEOC charge on account of sex, a

federally protected right.

   53. Defendant CMSD was aware that Ms. Rivers had in engaged in protected

activity.

   54. In retaliation for Ms. Rivers’ complaints and being proven right about Parker’s

actions and conduct, CMSD intentionally failed to inform Ms. Rivers that CMSD found

that Parker had violated its no-contact order and had forced Parker to retire or have his

employment terminated.

   55. There is a causal connection between Ms. Rivers’ reporting of Parker and her

resignation without being informed of CMSD’s decision to force Parker out.

   56. As a result of the acts and conduct of the Defendant, Ms. Rivers suffered in the

loss of her longstanding employment, opportunity for promotion, her salary, benefits,

retirement and related matters.

   57. As a result of the acts and conduct of the Defendant, Ms. Rivers has suffered

serious, genuine and consequential damages including personal injury, pain, suffering,

emotional harm, mental distress and loss of quality of life.

   58. The acts and conduct of the Defendant were intentional, reckless and in

wanton and reckless disregard of the rights and feelings of Plaintiff Natasha Rivers.

                    COUNT II- Violations of the Ohio Civil Rights Act
                                             8
        Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 9 of 12. PageID #: 9



   59. Plaintiff Natasha Rivers reasserts the foregoing allegations and incorporates

them by reference as if fully set forth herein.

   60. On October 26, 2016, Plaintiff Natasha Rivers engaged in protected activity by

formally reporting sexual harassment to her employer.

   61. On March 3, 2017, Plaintiff Natasha Rivers filed an EEOC charge related to

the sexual harassment.

   62. Defendant CMSD was aware that Rivers had in engaged in protected activity.

   63. In retaliation for Rivers’ complaints and being proven right about Parker’s

conduct, CMSD intentionally failed to inform Rivers that CMSD found that Parker had

violated its no-contact order and had forced Parker to retire or have his employment

terminated.

   64. There is a causal connection between Ms. Rivers’ reporting Parker and her

resignation without being informed of CMSD’s decision to force Parker out.

   65. As a result of the acts and conduct of the Defendant, Plaintiff suffered in the

loss of her longstanding employment, opportunity for promotion, her salary, benefits,

retirement and related matters.

   66. As a result of the acts and conduct of the Defendant, Plaintiff has suffered

serious, genuine and consequential damages including personal injury, pain, suffering,

emotional harm, mental distress and loss of quality of life.

   67. The acts and conduct of the Defendant were intentional, reckless and in

wanton and reckless disregard of the rights and feelings of Plaintiff Natasha Rivers.
                                              9
   Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 10 of 12. PageID #: 10



     WHEREFORE, Plaintiff Natasha Rivers respectfully requests the Court to

grant the following relief:

        A.     Declare that the acts and conduct of the Defendant
               constitutes violations of Title VII of the Civil Rights
               Act of 1964, as amended, 42 U.S.C. §§2000e-1, et seq., as
               amended (2018 Supp.) and the Ohio Civil Rights Act,
               Ohio Revised Code §§ 4112.01, et seq.,

        B.     Grant to the Plaintiff and against Defendant, Cleveland
               Metropolitan School District, a permanent injunction
               enjoining Defendant, its officers, agents, employees,
               successors, assigns, and all persons in active concert of
               participation with it, from engaging in any employment
               practices which discriminate or retaliate on the basis of
               sex through the use of its governmental authority;

        C.     Order Defendant, Cleveland Metropolitan School
               District, to institute and to otherwise carry out policies,
               practices and programs which provide equal
               employment opportunities for all employees, and which
               eradicate the effects of its past and present unlawful
               employment practices;

        D.     Order Defendant to make whole Plaintiff by providing
               appropriate back pay with prejudgment interest and for
               other affirmative relief necessary to eradicate the effects
               of its unlawful employment practices;

        E.     Grant to Plaintiff against Defendant appropriate
               compensatory damages;

        F.     Award Plaintiff costs in this action including statutory
               reasonable attorneys’ fees as provided by statute;

        G.     Grant such further relief as the Court deems just or
               equitable and in advance of the public interest.



                                         10
     Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 11 of 12. PageID #: 11




/s/ Jared S. Klebanow                     /s/ Avery Friedman
JARED S. KLEBANOW (0092018)               AVERY FRIEDMAN (0006103)
KLEBANOW LAW, LLC                         AVERY FRIEDMAN & ASSOCIATES
850 Euclid Ave. Suite 701                 850 Euclid Ave. Suite 701
Cleveland, Ohio 44114                     Cleveland, Ohio 44114-3358
T: (216) 621-8230                         T: (216) 621-9282
jklebanow@klebanowlaw.com                 avery@lawfriedman.com


                        Attorneys for Plaintiff Natasha Rivers


                         TRIAL BY JURY DEMANDED

Plaintiff Natasha Rivers hereby demands trial by jury.

                                  /s/ Avery Friedman
                                  Avery Friedman




                                            11
Case: 1:19-cv-00142-CAB Doc #: 1 Filed: 01/18/19 12 of 12. PageID #: 12
